Citation Nr: 0910813	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The Veteran had active military service from July 1959 to 
July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for pulmonary 
fibrosis and an evaluation in excess of 10 percent for 
dermatitis of the hands.  

In January 2009, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

After the case was certified to the Board, additional records 
were added to the record that had not been considered by the 
RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the Veteran waived RO jurisdiction of 
the new evidence.

The issue of entitlement to an evaluation in excess of 10 
percent for dermatitis of the hands is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence shows no relationship 
between the present pulmonary fibrosis and service.

CONCLUSION OF LAW

The criteria for service connection for pulmonary fibrosis 
are not met. 38 U.S.C.A. §§ 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  The RO provided the appellant 
with notice in March 2006, subsequent to the initial 
adjudication, regarding the criteria for assigning effective 
dates and disability ratings.  While the second notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a March 
2004 statement of the case and supplemental statements of the 
case dated from August 2004 to August 2008, following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained a medical opinion as to the etiology 
of the pulmonary disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that he has pulmonary fibrosis as a 
result of exposure to chemicals in service.  He testified 
that in service he was forced to clean the latrines and was 
locked in a closed environment with harsh chemicals; and also 
was exposed to herbicides during his service in Panama.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service personnel records show the Veteran served in 
Panama and that his military occupational specialty was 
vehicle operator.  The National Personnel Records Center 
responded in March 2004 that there was no record of exposure 
to herbicides in service.  The service treatment records are 
negative for any treatment of pulmonary disease.  The May 
1963 discharge examination showed that clinical evaluation of 
the lungs and chest was normal.  The Veteran reported no 
history of shortness of breath, asthma, or pain or pressure 
in the chest.  

After service, an April 2001 VA medical record shows a 
diagnosis of pulmonary fibrosis.  The record noted that the 
Veteran worked as a fireman for 31 years.  

A January 2002 VA cardio/pulmonary medical record shows the 
Veteran was a retired firefighter who presented for pulmonary 
rehabilitation.  He had severe restrictive lung disease with 
resulting cor pulmonale, which was believed to be a result of 
exposure during his job.  A February 2002 VA pulmonary clinic 
record shows an impression of severe restrictive lung 
disorder, cause unknown, questionably related to smoke 
inhalation.  It was noted that he was a retired firefighter 
and was hospitalized six times for smoke inhalation and 
intubated twice.

A November 2002 VA examination report shows the Veteran was 
diagnosed with pulmonary fibrosis approximately two years 
ago.  He had a history of smoking but quit approximately 35 
to 40 years ago.  He was exposed to chlorine and ammonia 
during his basic training while cleaning the floors.  He was 
stationed in Panama and believed some of the elements of the 
jungle might have contributed to his lung condition.  He also 
recalled being exposed to chemicals while being a fire 
captain in Newark, New Jersey for 30 years.  All of these 
elements the Veteran believed contributed to his present lung 
condition.  The examiner found that the pulmonary fibrosis 
diagnosis appeared to be idiopathic.

In December 2003, a VA pulmonary clinic record shows the 
Veteran had severe restrictive lung disorder, had stopped 
smoking 40 years ago, and had multiple episodes of smoke 
inhalation as a firefighter in Newark.  The impression was 
restrictive lung disorder questionably due to smoke 
inhalation.  This same finding was reported on VA medical 
records dated from June 2004 to January 2007.  A January 2004 
letter from a private physician notes that the Veteran had a 
history of chronic lung disease likely related to his career 
in the fire department.

The medical evidence in this case does not support the 
Veteran's claim.  The service personnel and treatment records 
show no evidence of exposure to herbicides.  While the 
Veteran's testimony regarding his exposure to cleaning 
solutions during basic training is accepted as true, the 
first diagnosis of a pulmonary condition was not until 2001, 
which is 38 years after service.  There is no evidence of 
continuity of symptomatology of a pulmonary disability from 
service or during the 38 years before this disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Also, 
the Veteran worked as a firefighter for 30 plus years after 
service, during which time he was exposed to smoke inhalation 
multiple times.  He was hospitalized six times for smoke 
inhalation, including two times when he was intubated.  While 
the VA examiner in November 2002 indicated that the pulmonary 
fibrosis diagnosis was idiopathic, all of the other VA 
medical records note a possible relationship to the Veteran's 
work as a fireman.  The January 2004 private physician also 
found that it was likely the Veteran's current lung disease 
was related to his career as a firefighter.

The Veteran genuinely believes that his pulmonary fibrosis 
was incurred in service.  His factual recitation as to 
exposure to cleaning supplies in service is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of pulmonary fibrosis and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the medical opinions of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for pulmonary fibrosis; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for pulmonary fibrosis is 
denied.


REMAND

The Veteran seeks a rating higher than 10 percent for 
dermatitis.  He testified in January 2009 that he has 
dermatitis not just of the hands but of the arms, shoulders, 
legs, and feet.  He also indicated that he has received 
treatment for dermatitis every three to six months.  

The last VA medical examination was provided in May 2004 and 
did not note dermatitis on the feet and legs.  As the Veteran 
has testified as to a worsening in his dermatitis condition 
since his last VA examination, he should be provided another 
VA examination to determine the present level of his 
dermatitis.  See VAOPGCPREC 11-95 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Also, any additional more recent VA or private medical 
evidence noting treatment for the dermatitis should be 
obtained.





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent 
private treatment he has received for his 
dermatitis and make reasonable attempts to 
obtain any identified records.

2.  Obtain any recent VA treatment records 
for dermatitis.

3.  Schedule the Veteran for a VA 
dermatology examination to determine the 
present severity of his dermatitis.  The 
examiner should state the percentage of 
the entire body and the percentage of 
exposed areas affected by the dermatitis.  
The examiner also should state whether the 
Veteran required systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or 
more during the past 12-month period for 
dermatitis.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) reflecting review of any additional 
evidence and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


